Citation Nr: 0923646	
Decision Date: 06/23/09    Archive Date: 07/01/09	

DOCKET NO.  04-00 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for the residuals of 
cold injury to the feet, including the toes. 

2.  Entitlement to service connection for diabetes mellitus. 

3.  Entitlement to an initial compensable evaluation for 
scars as the residual of shell fragment wound(s) to the right 
forearm. 

4.  Entitlement to an initial compensable evaluation for 
scars as the residual of shell fragment wound(s) to the left 
forearm. 

5.  Entitlement to an initial compensable evaluation for a 
scar as the residual of a shell fragment wound to the scalp. 

6.  Entitlement to an initial compensable evaluation for a 
scar as the residual of a shell fragment wound to the back.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from November 1952 to 
August 1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

This case was previously before the Board in November 2006, 
at which time it was remanded for additional development.  
The case is now, once more, before the Board for appellate 
review.

Finally, for reasons which will become apparent, the appeal 
as to the issues of service connection for diabetes mellitus 
and the residuals of cold injury to the feet, including the 
toes, is once again being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part.  


FINDING OF FACT

The Veteran's service-connected scars of the scalp, back, and 
bilateral forearms encompass less than 129 square 
centimeters, and are at present essentially asymptomatic, 
with no evidence of tenderness, pain, instability, or lack of 
nourishment, or, in the case of the scalp, disfigurement.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
service-connected scars as the residual of shell fragment 
wound(s) to the right forearm have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.118 and Part 4, Codes 7803, 
7804, 7805 (effective prior to August 30, 2002); Codes 7802, 
7803, 7804, 7805 (effective August 30, 2002).

2.  The criteria for an initial compensable evaluation for 
service-connected scars as the residual of shell fragment 
wound(s) to the left forearm have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.118 and Part 4, Codes 7803, 
7804, 7805 (effective prior to August 30, 2002); Codes 7802, 
7803, 7804, 7805 (effective August 30, 2002).

3.  The criteria for an initial compensable evaluation for a 
service-connected scar as the residual of a shell fragment 
wound to the scalp have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.118 and Part 4, Codes 7800, 7803, 
7804, 7805 (effective prior to August 30, 2002); Codes 7800, 
7802, 7803, 7804, 7805 (effective August 30, 2002).  

4.  The criteria for an initial compensable evaluation for a 
service-connected scar as the residual of a shell fragment 
wound to the back have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.118 and Part 4, Codes 7803, 7804, 
7805 (effective prior to August 30, 2002); Codes 7802, 7803, 
7804, 7805 (effective August 30, 2002).  




REASONS AND BASES FOR FINDING AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence of the Veteran's 
claims folder, which includes his multiple contentions, as 
well as service treatment records, and both VA and private 
treatment records and examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim, and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West,  218 F.3d 1378, 1380-81 (Fed. Cir. 
2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).  

The Veteran in this case seeks increased evaluations for the 
service-connected  residuals of scars to his right and left 
forearms, and to his scalp and back.  In that regard, 
disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the Rating Schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2008).  
Where, as in this case, an appeal stems from an initial 
rating, VA must frame and consider the issues as to whether 
separate or "staged" ratings may be assigned for any or all 
of the retroactive period from the effective date of the 
grant of the service connection to a prospective rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In the case at hand, in a rating decision of December 2002, 
service connection and respective noncompensable evaluations 
for scars as the residuals of shell fragment wounds to the 
bilateral forearms, as well as the scalp and back, were 
granted effective from May 18, 2001, the date of receipt of 
the Veterans' original claim for service connection.  The 
Veteran voiced his disagreement with the assignment of those 
respective noncompensable evaluations, and the current appeal 
ensured.

The Board notes that, where there is a question as to which 
of two evaluations apply, the higher evaluation will be 
assigned where the disability picture more nearly 
approximates the criteria for the next higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2008).  Moreover, where the Schedule does not provide 
a zero percent evaluation for a Diagnostic Code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31 
(2008).

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3 (2008).  

In the present case, at the time of a VA compensation and 
pension examination in November 2002, the Veteran gave a 
history of shell fragment wounds to his lower back in 1953.  
Also noted was a history of shell fragment wounds to the 
forearms and scalp, all of which were reportedly 
asymptomatic.

On physical examination, there was evidence of a 1.5 by 2-
centimeter scar on the Veteran's scalp.  Examination of the 
Veteran's left forearm revealed the presence of  multiple 
linear scars measuring 0.5 to .8 centimeters, while 
examination of the right forearm showed evidence of multiple 
linear scars measuring from 0.5 to 4.5 centimeters.  
Examination of the Veteran's right lower back showed evidence 
of a single scar measuring 3 by 4 centimeters.  The pertinent 
diagnosis noted was of traumatic asymptomatic scars.

At the time of a VA orthopedic examination, likewise 
conducted in November 2002, the Veteran gave a history of 
multiple shrapnel wounds "all over his body," from which 
shrapnel had reportedly been removed over the years.  
According to the Veteran, the shell fragment scars resulting 
from the aforementioned wounds were inconspicuous and 
nontender.  

As of the time of a subsequent VA compensation and pension 
examination in January 2008, the Veteran gave a history of 
shell fragment scars to the right and left forearm, which 
were at present asymptomatic.  Physical examination of the 
Veterans' skin conducted at the time showed no evidence of 
any rashes or lesions.   Rather, there was a level scar 
present at the bilateral forearms consisting of multiple 
small scars from shell fragment/shrapnel, measuring 
approximately 0.2 centimeters by 0.5 centimeters.  The scars 
in question had hypopigmentation of less than 6 square 
inches, with no evidence of tenderness, disfigurement, 
ulceration, adherence, instability, tissue loss, 
inflammation, edema, colloid formation, hyperpigmentation, or 
abnormal texture.  Further noted was a scar on the Veteran's 
right lower back which was level, measuring approximately 2 
centimeters by 3 centimeters, with hypopigmentation of less 
than 6 square inches, in conjunction with hyperpigmentation 
of less than 6 square inches.  Once again, there was no 
evidence of any tenderness, disfigurement, ulceration, 
adherence, instability, tissue loss, keloid formation, 
abnormal texture, inflammation, or edema.  The pertinent 
diagnoses noted at the time of examination were of scars as 
the residuals of shell fragment wounds to the right and left 
forearm and the lower back, as well as a scar as the residual 
of a shell fragment wound to the scalp.  

As of the time of a recent VA dermatologic examination in 
September 2008, which examination involved a full review of 
the Veteran's claims folder and medical records, it was noted 
that scars on the Veteran's scalp, forearms, and lower back 
were "barely visible."  

Physical examination of the Veteran's head and neck revealed 
the presence of a 1.5 by 1.5-centimeter scar on the Veteran's 
crown or scalp with no evidence of tenderness or adherence, 
underlying soft tissue damage, skin ulceration or breakdown, 
underlying tissue loss, disfigurement, or 
induration/inflexibility.  Physical examination of the 
Veteran's left forearm revealed the presence of scars 
measuring 0.1 by 2.4-centimeters, 0.1 by 1.0 centimeters, 0.1 
by 3.0 centimeters, 0.1 by 2.0 centimeters, and 0.1 by 3.2 
centimeters.  At the time of examination, there was no 
evidence of any tenderness on palpation, or of adherence to 
underlying tissue.  Nor was there any evidence of underlying 
soft tissue damage, skin ulceration, or limitation of motion 
or function.

Physical examination of the Veteran's right forearm revealed 
the presence of multiple scars measuring 0.3 by 4.4 
centimeters, 0.1 by 0.8 centimeters, 0.1 by 1.8 centimeters, 
0.1 by 4.2 centimeters, 0.1 by 2.3 centimeters, 0.1 by 2.6 
centimeters, 0.1 by 1.4 centimeters, 0.1 by 2.0 centimeters 
and 0.1 by 4.0 centimeters.  The scars in question were 
neither tender to palpation, nor adherent to underlying 
tissue.  Nor was there any evidence of underlying soft tissue 
damage, or of skin ulceration or breakdown.  

Physical examination of the Veteran's right lower back 
revealed the presence of a single scar measuring 1.4 by 2.5 
centimeters, with no evidence of any tenderness to 
palpitation, or adherence to underlying tissue.  Nor was 
there any evidence of underlying soft tissue damage, skin 
ulceration or breakdown, or limitation of motion or function.

The pertinent diagnoses noted at the time of examination were 
superficial scars of the bilateral forearms, right lower 
back, and scalp, which were asymptomatic, and which measured 
less than 929 square centimeters.  Significantly, the scars 
in question showed no evidence of any instability or lack or 
nourishment.

During the course of this appeal, specifically, on August 30, 
2002, there became effective new regulations for the 
evaluation of service-connected skin disorders.  Generally, 
in a claim for an increased rating, where the rating criteria 
are amended during the course of the appeal, the Board 
considers both the former and the current schedular criteria, 
because, should an increased rating be warranted under the 
revised criteria, that award may not be made effective prior 
to the effective date of the change.  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003) [overruling Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991) to the extent it 
held that where a law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeals process has been concluded, the version more 
favorable to the appellant should apply]; see also VAOPGCPREC 
7-2003 (November 19, 2003);  VAOPGCPREC 3-2000 (April 10, 
2000); 38 U.S.C.A. §5110(g) (West 2002); 38 C.F.R. § 3.114 
(2008).  

Prior to August 30, 2002, a noncompensable evaluation was 
warranted where there was evidence of slightly disfiguring 
scars of the head, face, or neck.  A 10 percent evaluation 
was warranted where there was demonstrated evidence of 
moderately disfiguring scars of the head, face, or neck, or 
poorly nourished, superficial scars with repeated ulceration.  
A 10 percent evaluation was similarly in order where there 
was evidence of superficial scars which were tender and/or 
painful on objective demonstration, or which produced some 
limitation of function of the body part affected.  38 C.F.R. 
§ 4.118 and Part 4, Codes 7800, 7803, 7804, 7805 (effective 
prior to August 30, 2002).  

Under the schedular criteria which became effective August 
30th, 2002, a compensable evaluation for a disfiguring scar 
of the head, face, or neck is warranted where there is 
present one characteristic of disfigurement, with the 8 
characteristics of disfigurement being a scar 5 or more 
inches in length; a scar at least one quarter-inch wide at 
its widest part; a scar whose surface contour is elevated or 
depressed on palpation; a scar which is adherent to 
underlying tissues; a scar which is hypo- or hyperpigmented 
in an area exceeding 6 square inches; a scar displaying 
abnormal skin texture (that is, irregular, atrophic, shiny, 
scaly, etcetera) in an area exceeding 6 square inches; a scar 
characterized by missing underlying soft tissue in an area 
exceeding 6 square inches; or where skin is indurated and 
inflexible in an area exceeding 6 square inches.  A 10 
percent evaluation is, similarly, in order for a scar other 
than a scar of the head, face, or neck which is superficial 
and which does not cause limited motion, and which 
encompasses an area or areas of 144 square inches (929 square 
centimeters) or greater.  In addition, a 10 percent 
evaluation is warranted where there is evidence of a 
superficial unstable scar, or a superficial scar which is 
painful on examination.  Finally, a compensable evaluation 
may be warranted for a scar which produces some limitation of 
function of the body part affected.  38 C.F.R. § 4.118 and 
Part 4, Codes 7800, 7802, 7803, 7804, 7805 (effective August 
30, 2002).  

Based on the aforementioned, it is clear that the 
noncompensable evaluations currently in effect for the 
Veteran's service-connected scars of the bilateral forearms, 
as well as the scalp and lower back, are appropriate, and 
that increased ratings are not warranted.  This is 
particularly the case given the fact that all of the scars in 
question are, at present, asymptomatic, and encompass an area 
less than 929 square centimeters.  At present, there is no 
evidence that the Veteran's service-connected scars of the 
forearms, scalp, or back are unstable, or that they display 
any lack of nourishment.  Under the circumstances, a 
compensable evaluation for the Veteran's service-connected 
shell fragment wound scars is not warranted.  

In reaching the above determinations, the Board has given due 
consideration to the provisions of 38 C.F.R. § 3.321(b)(1) 
(2008) governing the requirements for an extraschedular 
evaluation.  However, in the case at hand, there exists no 
evidence that, due exclusively to the aforementioned shell 
fragment wound scars, the Veteran has experienced the marked 
interference with employment and/or frequent periods of 
hospitalization necessary to render impractical the 
application of the regular schedular standards, thereby 
necessitating referral to the Director, VA Compensation and 
Pension Service.  

Finally, the Board notes that the Veteran Claims Assistance 
Act of 2000 (VCAA) imposes obligations on VA in terms of its 
duty to notify and assist claimants.  When VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the Veteran and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must (1) inform the Veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the Veteran about the 
information and evidence that VA will seek to provide; and 
(3) inform the Veteran about the information and evidence he 
is expected to provide.

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by letters dated in August 
2001, April 2005, March 2006, December 2006, and April 2007.  
More specifically, inasmuch as the current claims for 
increased ratings for service-connected  shell fragment wound 
scars of the bilateral forearms, the back, and the scalp 
arise from grants of service connection for those 
disabilities, the claims for service connection have been 
more than substantiated, they have been proven, thereby 
rendering additional 38 U.S.C.A. § 5103(a) notice no longer 
required, in particular, since the purpose the notice was 
intended to serve has been fulfilled.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490-491 (2006); Hartman v. 
Nicholson, 483 F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  

As to informing the Veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a Federal agency, such as records from private doctors and 
hospitals.  Finally, the RO told the Veteran that he could 
obtain private records himself and submit them to VA.  

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained the 
Veteran's service treatment records, as well as both VA and 
private treatment records and examination reports.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. (2005), rev'd on other grounds, 444 
F.3d 1328.  (Fed. Cir. 2006).





ORDER

An initial compensable evaluation for service-connected scars 
as the residual of shell fragment wound(s) to the right 
forearm is denied.

An initial compensable evaluation for service-connected scars 
as the residual of shell fragment wound(s) to the left 
forearm is denied.

An initial compensable evaluation for a service-connected 
scar as the residual of a shell fragment wound to the scalp 
is denied.

An initial compensable evaluation for a service-connected 
scar as the residual of a shell fragment wound to the back is 
denied.


REMAND

In addition to the above, the Veteran in this case seeks 
service connection for the residuals of cold injury to the 
bilateral feet, including the toes, as well as service 
connection for diabetes mellitus.  

In that regard, the Veteran originally argued that his 
current residuals of cold injury to the feet (including the 
toes) are the result of exposure to extreme cold during his 
period of service in the Republic of Korea.  In addition, the 
Veteran has argued that his current Type II diabetes mellitus 
is in some way the result of exposure to DDT during that same 
period of service in the Republic of Korea.  Significantly, 
to date, the RO has addressed both of the aforementioned 
arguments.  However, only recently, the Veteran and his 
accredited representative have altered their original 
argument, contending now that the Veteran's Type II diabetes 
mellitus is in some way the result of exposure to Agent 
Orange in the Republic of Korea, or, in the alternative, 
proximately due to, the result of, or aggravated by the 
Veteran's service-connected posttraumatic stress disorder.  
Significantly, to date, the Veteran has not been provided 
with VCAA-complying notice with respect to those claims.  Nor 
has an opinion been obtained regarding the relationship, if 
any, between the Veteran's service-connected post-traumatic 
stress disorder and his current Type II diabetes mellitus.  
Under the circumstances, the Board is of the opinion that 
further development is necessary prior to a final 
adjudication of the Veteran's current claims.

Inasmuch as at least a portion of the Veteran's lower 
extremity symptomatology has been attributed to diabetes 
mellitus, the issue of entitlement to service connection for 
the residuals of cold injury to the feet (including the toes) 
will be held in abeyance pending completion of the Board's 
below requested development.

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO/AMC for the following actions:  

1.  The RO/AMC should furnish the Veteran 
with copies of all pertinent laws and 
regulations governing the award of 
service connection on both a direct and 
secondary basis.  In addition, the RO 
should review the Veteran's claims file, 
and ensure that the Veteran is sent a 
corrected VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) which 
advises the Veteran of the evidence and 
information necessary to establish 
entitlement to service connection for 
diabetes mellitus on both a direct and 
secondary basis.

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to September 2008, the date of 
the most recent VA examination of record, 
should then be obtained and incorporated 
in the claims folder.  The Veteran should 
be requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO/AMC cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
included in the claims file.  In 
addition, the Veteran and his 
representative should be informed of any 
such problem.  

3.  The Veteran should then be afforded 
an additional VA examination or 
examinations by appropriate specialists 
in order to more accurately determine the 
exact nature and etiology of his current 
Type II diabetes mellitus.  The RO is 
advised that the Veteran must be given 
adequate notice of the date and place of 
any requested examination, and a copy of 
all such notifications must be associated 
with the claims folder.  The Veteran is 
to be advised that failure to report for 
a scheduled VA examination or 
examinations without good cause may have 
an adverse affect on his claims.  

As regards the requested examination(s), 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  

Following completion of the examinations, 
the appropriate examiner or examiners 
should offer an opinion as to whether the 
Veteran's diabetes mellitus is at least 
as likely as not proximately due to, the 
result of, or aggravated by his service-
connected posttraumatic stress disorder.  
All such information and opinions, when 
obtained, should be made a part of the 
Veteran's claims folder.  

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner(s) prior to 
completion of the examination(s).  A 
notation to the effect that this record 
review has taken place must be included 
in the examination report(s).  

4.  The RO should then review the 
Veteran's claim for service connection 
for diabetes mellitus on both a direct 
(as due to exposure to Agent Orange in 
the Republic of Korea) and secondary (as 
proximately due to, the result of, or 
aggravated by service-connected 
posttraumatic stress disorder) basis.  
Should the benefit sought on appeal 
remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits since the issuance of the 
most recent SSOC in February 2009.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2008).



	                     
______________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


